                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION

JENNIFER REED and JOSE LUIS   )
GARCIA TALENTINO,             )
                              )                             Case No. 3:18-cv-819
    Plaintiffs,               )
                              )                             District Judge Richardson
v.                            )
                              )                             Magistrate Judge Frensley
YOUNG HO KIM and UN JUNG KIM, )
                              )
    Defendants.               )

                 PLAINTIFFS’ RESPONSE TO DEFENDANTS’
              OBJECTIONS TO REPORT AND RECOMMENDATION

       Under Rule 72(b) of the Federal Rules of Civil Procedure and Magistrate Judge

Frensley’s Report and Recommendation, [Doc. 53, at 5–6], Plaintiffs Jennifer Reed and

Jose Luis Garcia Talentino (“Plaintiffs”) submit this Response to Defendants’ Objections

to Report and Recommendation (“Response”).1 This Court should agree with Judge

Frensley that opposing counsel “was acting within the scope of his authority and consistent

with the Defendants’ wishes when he drafted the agreement and transmitted [it] to the

Plaintiffs,” [id. at 5], grant Plaintiffs’ Motion to Enforce Settlement, [Docs. 35–36], and

enforce the Parties’ settlement by entering judgment in Plaintiffs’ favor for $11,000, plus

the attorneys’ fees Plaintiffs incurred to enforce the settlement.




        1.     Plaintiffs incorporate by reference into this Response the facts cited in and
arguments raised in their other filings related to their Motion to Enforce Settlement and their
opposition to opposing counsel’s withdrawal. Specifically, Plaintiffs incorporate by reference the
facts and arguments in Docs. 33, 34, 35, 36, 40, 46, 51, and 52 and their attachments.



    Case 3:18-cv-00819 Document 56 Filed 03/04/20 Page 1 of 5 PageID #: 182
                                     ARGUMENT

       In their Response in Opposition to Plaintiffs’ Motion to Enforce Settlement

(“Objections”), [Doc. 54], and accompanying Declaration of Young Kim, [Doc. 55],

Defendants do not respond directly to Judge Frensley’s factual and legal conclusions from

his Report and Recommendation (“R&R”). Defendants instead make factual allegations

unrelated to the Motion to Enforce Settlement and restate their argument that they did not

authorize their counsel to offer a lump sum of $11,000 without conditions to settle this

matter. According to Defendants, the $11,000 offer without conditions was “a result of

miscommunication and relaying of information through multiple parties,” namely

Defendants’ son and their former counsel. [Doc. 54, ¶ 3; see also Doc. 55, ¶ 18.]

       Judge Frensley, however, already considered and rejected Defendants’ contention

that they did not agree to settle this matter without conditions. [Doc. 53, at 4–5.] In his

R&R, Judge Frensley phrased Defendants’ position as follows:

       Defendants contend that while they are willing to settle the case the Court
       should not bind them to the agreement because their former counsel did not
       include certain “conditions” upon which the agreement was contingent.
       Docket No. 50. As a result, because the Defendants did not approve the
       settlement offer communicated by counsel, the Court should deny the
       Plaintiffs’ motion. Id.

[Id. at 3.]   Judge Frensley correctly determined that the surrounding facts and

circumstances do not support Defendants’ version of events:

       The undersigned finds that based on the facts and circumstances surrounding
       the settlement negotiations in this matter including the extensive
       involvement of the Defendants in those negotiations, communications
       between counsel and contradictions within Defendants’ arguments that
       counsel did not communicate to the Plaintiffs certain conditions
       precedent to the settlement which in fact he did; all establish that


                                     2
    Case 3:18-cv-00819 Document 56 Filed 03/04/20 Page 2 of 5 PageID #: 183
       Defendants’ counsel was acting with actual authority to enter into the
       agreement, as drafted. It is not credible that counsel chose to ignore certain
       of the Defendants’ conditions while explicitly including others.

[Id. at 5 (emphasis added).] Notably, Judge Frensley specifically cited the inconsistencies

that Plaintiffs raised between Defendants’ arguments that their counsel failed to include

conditions they wanted in the draft Settlement Agreement (“Agreement”) with the

inclusion of some of those terms in the Agreement that Defendants now refuse to execute.

[See Doc. 51, at 5–6.]      All the facts and circumstances show that there was no

miscommunication between Defendants, their son, and their attorney. This Court should

agree with Judge Frensley that Defendants empowered their attorney to settle this matter

on the terms in the Agreement and enforce the Parties’ agreement.

       Defendants’ Objections also fail to account for their former counsel’s “noisy

withdrawal” from this matter. As Plaintiffs previously argued to this Court, if Defendants’

failure to execute the Agreement had been the result of a simple misunderstanding and the

fault of Defendants’ former counsel, then counsel would have had obligations to inform

Plaintiffs and this Court and to accept responsibility for his mistake. [Doc. 51, at 6–7.]

Counsel, however, did no such thing.          Instead, he moved to withdraw from his

representation of Defendants; contacted the Tennessee Board of Professional

Responsibility to determine his ethical obligations; and informed this Court that his clients

planned to take some imprudent or repugnant action inconsistent with his advice. [Doc. 41,

at 1 (stating that counsel’s “withdrawal was necessary as the ‘client insists upon pursuing

an objective or taking action that the lawyer considers repugnant or imprudent’”); Doc. 53,

at 1–2 (noting that former defense counsel consulted with the TBPR).] The only reasonable


                                     3
    Case 3:18-cv-00819 Document 56 Filed 03/04/20 Page 3 of 5 PageID #: 184
inference for this Court to draw from these facts is that the imprudent or repugnant action

Defendants planned to take was repudiating the Agreement and that defense counsel

refused to participate in that action. Defendants have not presented any facts or arguments

that undermine this inference.      This Court should agree with Judge Frensley that

Defendants empowered their attorney to settle this matter on the terms in the Agreement

and enforce the Parties’ agreement.

                                      CONCLUSION

       Judge Frensley correctly concluded in his R&R that Defendants empowered their

attorney with actual authority to settle this matter on the terms contained in the Agreement.

This Court accordingly should hold Defendants to the bargain that they made with

Plaintiffs and enforce the Agreement by entering judgment in Plaintiffs’ favor for $11,000,

plus the attorneys’ fees Plaintiffs incurred to enforce the settlement.

       Date: March 4, 2020                     Respectfully submitted,

                                               /s/ Charles P. Yezbak, III
                                               Charles P. Yezbak, III (TN BPR #018965)
                                               N. Chase Teeples (TN BPR #032400)
                                               YEZBAK LAW OFFICES PLLC
                                               P.O. Box 159033
                                               Nashville, TN 37215
                                               Tel.: (615) 250-2000
                                               Fax: (615) 250-2020
                                               yezbak@yezbaklaw.com
                                               teeples@yezbaklaw.com

                                               Counsel for Plaintiff




                                     4
    Case 3:18-cv-00819 Document 56 Filed 03/04/20 Page 4 of 5 PageID #: 185
                            CERTIFICATE OF SERVICE

      I certify that on March 4, 2020, I served a true and correct copy of this document,

Plaintiffs’ Response to Defendants’ Objections to Report and Recommendation, on

Defendants via U.S. Mail at the following address:

335 Forest Park Road, Apt. 1
Madison, TN 37115

                                            /s/ Charles P. Yezbak, III
                                            Charles P. Yezbak, III




                                    5
   Case 3:18-cv-00819 Document 56 Filed 03/04/20 Page 5 of 5 PageID #: 186
